Citation Nr: 1718357	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, for the Detroit, Michigan, RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the service connected PTSD is shown to be productive of symptomatology that more nearly approximates a disability picture of occupational and social impairment with reduced reliability as manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; impairment of short- and long-term memory; and disturbances of mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

It appears from the record that VA did not send the Veteran a letter after he filed his June 2014 claim for an increased rating, and thus did not fully comply with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify.  However, the Board finds that any error in notice is non-prejudicial, as it is clear that the Veteran was provided with the opportunity to participate in the processing of his claim.  For example, the September 2014 rating decision, December 2015 statement of the case, and March 2016 supplemental statement of the case explained the basis for the RO's action.  They provided him with an additional 60-day period to submit more evidence after the statement of the case.  In addition, as the benefit being sought is not being granted in this case, the Board will not reach the issue of effective date discussed by the Court in Dingess, so any notice deficiency in this regard is considered moot.  The Board also notes that the claim file contains at least four VCAA letters, as well as a July 2012 VCAA Notice Acknowledgement signed by the Veteran.  While these documents were not issued in connection to the rating decision presently on appeal, they indicate that the Veteran has been informed, at least in the past, of what the evidence must show for e.g. an increased rating, how VA determines a disability rating, and how VA determines an effective date.  Finally, the Veteran has not raised issue with the notification provided in this matter.

The Board also concludes that VA's duty to assist has been satisfied.  The VA obtained all relevant medical records.  Additionally, VA afforded the Veteran two medical examinations in September 2014 and February 2016 related to his PTSD claim, as well as obtained an addendum medical opinion in November 2015.  The Board has reviewed the examination reports and finds that the examinations described the Veteran's disabilities in sufficient detail so that the Board's evaluation of the claimed disabilities will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran is currently assigned a 50 percent disability rating for his service connected PTSD for the appeal period.  He is seeking a higher disability rating.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal was certified to the Board in May 2016, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records from July 2013 and June 2014 note the Veteran to be fully functional in the activities of daily living.  He reports being able to bathe, dress, transfer, use the restroom, and eat without assistance.  In addition, he is able to use the telephone, shop, prepare food, keep house, do laundry, travel, and administer his medication and handle his finances independently.  A July 2013 VA treatment record notes that the Veteran has no PTSD symptoms and that he declined a mental health consultation.

In September 2014, the Veteran was afforded a VA examination.  The examiner evaluated the Veteran under the outdated DSM-IV criteria.  However, because a diagnosis of PTSD was not in question, but rather the Veteran's symptoms, the Board finds that this examination is still relevant to an adjudication of the Veteran's request for an increased rating.  The examiner reviewed the Veteran's VA e-folder and noted that the Veteran has a diagnosis of PTSD, but does not have more than one mental disorder.  The Veteran reported difficulty falling or staying asleep, as well as problems with concentration.  In addition, the examination reflected that the Veteran experiences irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, a depressed mood, flattened affect, circumstantial, circumlocutory or stereotyped speech, and speech that is intermittently illogical, obscure, or irrelevant.  The Veteran's wife stated that he becomes frustrated with her more frequently.  The Veteran reported that he will start talking to someone and forget what he is saying.

The Veteran was accompanied to the examination by his wife of 66 years, and they reported that they rarely do things separately from each other.  They recently relocated to be closer to their children and hope to become more involved in their new community.  He accompanies his wife bowling on a weekly basis, engages in social activities with family and friends on a regular basis, and is involved in various Masonic organizations and church.

The examiner observed the Veteran to be appropriately dressed and groomed, but with a mildly depressed mood and variable affect with spontaneous tearfulness when he described traumatic memories.  While the Veteran expressed some lack of interest in living, he had no suicidal or homicidal thought or intent.  The Veteran's thoughts were sometimes loose and rambling with responses very tangential to questions and a few times disconnected.  He also displayed some memory loss, including being unable to immediately recall the names of his children.  The Veteran's concentration was poor and he needed frequent repeated or restatement of questions although his comprehension was clear.

The examiner also evaluated the Veteran under the DSM-5 criteria, and found that while the Veteran exhibits some symptoms of both PTSD and related depression with nexus to trauma exposure, he does not endorse all necessary symptoms for this diagnosis.  By contrast, the examiner evaluated the Veteran under the DSM-IV criteria, and found that the Veteran did endorse the necessary number of symptoms in each symptom group to qualify for a PTSD diagnosis.  The Veteran had the endorsed symptoms of re-experiencing disturbing memories and repeated disturbing dreams, avoidance, and hyperarousal.  However, the examiner noted that many of these symptoms are mild and his greatest functional problems are in the area of hyperarousal.

In VA treatment records from December 2014, the Veteran scored positive on a PTSD screening test.  He reported nightmares and avoidance of thoughts about events and situations that reminded him of events.  He also reported being on guard, watchful, or easily startled.  Finally, he reported that he felt numb or detached from others, activities, and surroundings.

In February 2015, a VA psychiatry consultation report states that the Veteran was referred by his primary care physician for a mood disorder.  The Veteran reported having problems with dreams and hitting his wife while asleep.  The Veteran's wife and son, reported that he is more irritable, but now talks more about his war experiences.  The examiner reported that the Veteran's hygiene and clothing was appropriate and his behavior was cooperative.  His speech was at the normal rate and rhythm, though his mood was somewhat dysphoric.  In addition, his thought process was logical and at times tangential.  There was no reported history of violence or expression of homicidal/violent ideation.  Moreover, the Veteran denied passive or active suicidal ideation, suicidal intent, or a plan to commit suicide.  The Veteran also reported good support in his relationships and limitations in his recreation activities were due to age and health.

March 2015 VA treatment records again reported the Veteran's difficulty sleeping, describing him as being combative in his sleep, hitting his wife, and moving around frequently while sleeping.  The Veteran reported occasional thoughts about traumatic events, though the examiner noted that he had difficulty describing them specifically.  The Veteran denied avoidance of these thoughts, and stated that despite difficulty, he does wish to share his experience.  He denied other symptoms attributable to PTSD, reporting his sleep problems do not seem to be clearly tied to a trauma-related event and his difficulty concentrating seems normal for his age.  The examiner noted that the Veteran appeared casually dressed and well-groomed, that his speech was of a normal rate, tone, and prosody.  His mood was reported as "okay" and that his affect was congruent with content, in that the Veteran was tearful discussing traumas.  The Veteran reported no delusions, hallucinations or suicidal or homicidal ideation, and displayed fair insight and good judgment.

In March 2015, the Veteran was discharged from psychotherapy because he did not meet the criteria for PTSD per evaluation.  A May 2015 VA treatment record from the AAVA Sleep Disorders Clinic, notes that the Veteran's purposeful movements during sleep are related to dreams, but the dreams are not specifically related to his military experiences.

A November 2015 VA medical addendum opinion assigned the Veteran a GAF score of 60, based on a review of the record, finding this score to be consistent with moderate functional compromise in both social and vocational regards.

In December 2015, the Veteran's depression screening score was zero and the Veteran denied feeling down, depressed, or hopeless.  The December 2015 VA records also indicate the Veteran to be fully functional in the activities of daily living.  He reports being able to bathe, dress, transfer, use the restroom, and eat without assistance.  

The Veteran was afforded another VA examination in February 2016.  At the time, the examiner noted that the Veteran has been diagnosed in the past with a mood disorder, but that this diagnosis really refers to the symptoms associated with PTSD.  The Veteran supported the examiner's opinion, concurring that his problems with mood have to do with intense combat activity in Germany.  The examiner opined that the Veteran's level of occupational and social impairment with regard to his PTSD results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran reported a good family life, including marriage to his wife of 70 years.  The symptoms noted in the report mirror symptoms in the September 2014 examination and treatment records.  The examiner noted that the Veteran displayed symptoms of PTSD, including a depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, circumstantial, circumlocutory or stereotyped speech, and disturbances of motivation and mood.  However, of the Veteran's memory loss, the examiner opined that it appears age related and is better than many other 90 year old people.  In addition, the Veteran's responses were appropriate and relevant to the questions asked. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

During the appeal period, the Veteran exhibited a variety of PTSD symptoms, including, but not limited to, chronic sleep impairment with nightmares; depressed mood; intrusive recollections; anxiety; some memory loss; irritability; a history of violence in his sleep; flattened affect; avoidance tendencies; disturbances of motivation and mood; and circumstantial, circumlocutory or stereotyped speech.  However, none of the symptoms are of such severity to meet or approximate the criteria required for a 70 percent disability rating.  

Indeed, all treatment and evaluation reports from the appellate period reflect that the Veteran is appropriate in appearance, neglecting neither his personal appearance nor hygiene, and being able to care for himself in the areas of daily living.  While the Veteran and his family have reported that he is irritable, it does not appear that his irritability results in periods of violence.  The only violence reported occurs during the Veteran's sleep when a nightmare has caused him to unintentionally hit his wife.  However, neither the Veteran nor his wife reported feeling in persistent danger.  There is no record during the appeal period of suicidal or homicidal ideation.  In addition, the Veteran appears to have a strong social support network and good relationships with his family.  By his own account, and as observed by the examiners, the Veteran is close to his family, including his wife and children, whom he moved to a different state to be closer to.

The Board notes that the record indicates that the Veteran has some memory loss.  The September 2014 VA examination states that the Veteran had difficulty immediately recalling the names of his children; however, the February 2016 VA examiner attributed the Veteran's memory loss to age and not due to the Veteran's PTSD.  In fact, the examiner noted that the Veteran's memory is better than many other 90 year olds.

Furthermore, the Board notes the Veteran was assessed a GAF score of 60 by the VA examiner in November 2015, which indicates moderate symptoms.  While not dispositive of the Veteran's condition, when the GAF score is viewed in light of the other evidence of record, specifically VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal, more closely approximates a 50 percent rating.  Consistent with this interpretation is the most recent VA examiner's conclusions that the Veteran has "occupational and social impairment with occasional decease in work efficiency and intermittent period of inability to perform occupational tasks, although generally function satisfactorily, with normal routine behavior, self-care and conversation."  This degree of social and occupational impairment observed by the examiner is actually more consistent with a 30 percent evaluation.  However, the Board will not disturb the currently assigned disability rating of 50 percent.

In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher, as discussed above.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected PTSD.  In fact, the evidence shows that the Veteran had been retired from his position as a truck driver since 1981.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


